Motion by the respondent, Ben Kinzler, for reinstatement to the bar as an attorney and counselor-at-law. The respondent was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on March 6, 1974. By decision and order on application of this Court dated December 3, 1998, the Grievance Committee for the Tenth Judicial District was authorized to institute and prosecute a disciplinary proceeding against him and the issues raised were referred to the Honorable Ronald J. Aiello, as Special Referee to hear and report. By opinion and order of this Court dated November 4, 2002, the respondent was suspended from the practice of law for a period of two years based on the Special Referee’s report, which sustained all four charges of professional misconduct (see Matter of Kinzler, 301 AD2d 171 [2002]). By decision and order on motion of this Court dated September 30, 2009, the respondent’s motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on *510the respondent’s fitness to be an attorney, including but not limited to, his retainer in a nonlegal capacity by the same entities for which he previously served as General Counsel and whether he notified the United States District Court for the Southern District of New York regarding his suspension. Upon the papers submitted in support of the motion and the papers submitted in opposition and in relation thereto, and upon the report of the Committee on Character and Fitness dated May 4, 2010, and the exhibits annexed thereto, it is Ordered that the motion is granted; and it is further Ordered that, effective immediately, the respondent, Ben Kinzler, is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of Ben Kinzler to the roll of attorneys and counselors-at-law. Prudenti, RJ., Mastro, Rivera, Skelos and Santucci, JJ., concur.